Citation Nr: 1706564	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  13-44 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to waiver of recovery of overpayment of surviving spouse's pension benefits in the amount of $12,942.00.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from September 1945 to September 1949.  He died in August 2007, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision of the Debt Management Center in St. Paul, Minnesota, which denied the appellant's request for a waiver of recovery of overpayment in the amount of $12,942.00.

The appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in November 2016.  A copy of the hearing transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The appellant is at fault for the creation of the debt and would be unjustly enriched if she failed to make restitution, but collection of the full amount would cause undue hardship.



CONCLUSION OF LAW

The requirements for waiver of recovery of the overpayment of surviving spouse's pension benefits in an amount calculated as $2,160.00 have been met.  38 U.S.C.A. §§ 5107, 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Waiver of Overpayment

Historically, the appellant was awarded VA surviving spouse pension benefits in March 2008, effective from September 1, 2007.  The initial monthly award amount was $610.00, which was adjusted downward in subsequent months in accordance with reported changes in the appellant's income.  In January 2012, the appellant was notified by VA that it had received information regarding additional income for the years 2008 through 2011 which had not been previously reported.  This unreported income raised the appellant's total income beyond the threshold for an award of surviving spouse pension benefits, and therefore it was proposed that her award be reduced to $0.00 monthly, effective from February 1, 2008.  In July 2012, this action was finalized, resulting in the creation of an overpayment in the amount of $12,942.00.

Initially, the Board notes the appellant has not challenged the validity of the creation of the debt, and therefore its decision shall focus on the appellant's waiver of overpayment request.

A.  Timeliness of Request

The threshold question in any claim concerning a request for a waiver of debt from overpayment is whether the waiver request was timely.  Under the applicable criteria, a request for waiver of an indebtedness made after April 1, 1983 (other than loan guaranty) shall only be considered if it is made within 180 days following the date of a notice of indebtedness issued by the VA to the debtor.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).  The 180-day period may be extended if the individual requesting waiver demonstrates that, as a result of an error by either the VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  38 C.F.R. § 1.963(b)(2).

In this case, the September 2013 decision denying the waiver request, and the subsequently generated November 2013 statement of the case, indicate that the appellant filed her waiver request in July 2013, about one year after she was notified of the overpayment, well past the 180-day period allowed.  However, after reviewing the claim file, the Board cannot locate the appellant's actual waiver request.  To avoid any prejudice against the appellant as a result of this oversight, the Board will proceed as though the request was timely filed.

B.  Equity and Good Conscience

Recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  However, if there is an indication of fraud, misrepresentation, or bad faith in the creation of the overpayment, waiver of the overpayment is automatically precluded and further analysis is not warranted.  See 38 U.S.C.A. § 5302 (a); 38 C.F.R. §§ 1.962, 1.963, 1.965. 

Bad faith is defined as "a willful intention to seek an unfair advantage."  Richards v. Brown, 9 Vet. App. 255, 257-58 (1996).  The provisions of 38 C.F.R. § 1.965(b)(2) define bad faith as an unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  The Board finds no indication that the debt generated in this case involved any fraud, misrepresentation, or bad faith on the part of the appellant.

The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the debtor; (5) whether failure to collect a debt would result in the unjust enrichment of the debtor; and (6) whether the debtor changed positions to her detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

In the evaluation of whether equity and good conscience necessitates a favorable waiver decision, the Board must consider all the specifically enumerated elements applicable to a particular case.  See Ridings, supra; Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If warranted, the Board may waive a portion of the debt.  See Jordan v. Brown, 10 Vet. App. 171 (1997).

The first and second elements pertain to the fault of the debtor versus the fault of VA.  Here, the debt was created because the appellant failed to report all her income at the time her pension benefits were awarded.  There is no indication that the debt was created as a result of VA's mishandling of the claim, or failure to communicate with the appellant in a timely fashion, or other similar instance of fault.  Therefore, these factors weigh against a waiver.

The third element, undue hardship, weighs in favor of the appellant.  Indeed, her claim was advanced on the Board's docket due to financial hardship.  See Hearing Transcript at 2.

The fourth element, whether collection would defeat the purpose of the benefit, weighs against a waiver.  The purpose of the surviving spouse pension is to afford beneficiaries a basic standard of living when their incomes fall below a certain threshold.  In this case, due to the appellant's unreported income, she was already above the threshold at the time she received the pension payments.  This unreported income includes a firefighter pension, which has been identified as a lifetime benefit and results in payments of over $30,000.00 a year, well in excess of the pension threshold.  Therefore, recovery of the funds would not nullify the objective for which the benefits were intended.

The fifth element, unjust enrichment, weighs against a waiver.  As stated earlier, the appellant's income, as it is known today, should have precluded her from receiving payment had it been known at the time she was first awarded benefits.  A failure to make restitution would result in an unfair gain by the appellant.

The sixth and final factor, changed positions, weighs against waiver.  There is no indication in the record that the appellant either relinquished a valuable right or incurred a legal obligation as a result of her reliance on the benefits that were paid.

In sum, one of the six factors supports the appellant's request for a waiver of recovery of the overpayment in this case.  Based on that result, the Board has determined that it is appropriate to waive approximately one-sixth of the total overpayment, or $2,160.00, as this amount is not unduly favorable or adverse to either side, and stands as a fair decision between the appellant and the government in accordance with the principles of "equity and good conscience."
 
II.  The Duties to Notify and Assist

The Board notes that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) (codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 2014)) are not applicable to claims involving overpayment and indebtedness.  Lueras v. Principi, 18 Vet. App. 435 (2004); 38 U.S.C.A. § 5302.  Nevertheless, the Board has reviewed the case and determined that the appellant was previously informed of the bases for the denial of her request for a waiver of overpayment.  She has also had a fair opportunity to present arguments and evidence in support of her claim.


ORDER

Waiver of recovery of an overpayment of VA surviving spouse pension benefits in the amount of $2,160.00, but not higher, is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


